Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 12-17, 19-20, 23-26, 28-29, 31-35 are pending.
Response to Arguments
Applicant’s arguments filed 30 June 2021 have been fully considered but they are moot in view of the new grounds of rejection presented in this Office Correspondence. Note applicant argues the claims as amended.
Applicant has not filed a terminal disclaimer therefore the double patenting rejection of all pending claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-9,13-17, 19-20, 24-26, 28-29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Leise et al (US 10,872,381) of record, further in view of Wojcik (US 11,074,353).

Regarding claim 1, Weldemariam substantially discloses, teaches or suggests a computing device operating as a validating network node in a process plant on a distributed ledger network comprising:
a transceiver configured to communicate with one or more field devices each performing a physical function to control an industrial process in the process plant and to exchange distributed ledger data with peer network nodes, the distributed ledger data including transactions having process plant data (see at least Figure 1, 0052, 0056-0057), Note the limitations of process plant data including “at least one of” (i), (ii) or (iii) recited in the alternatives are mere descriptive material describing what process plant data might include. The recited descriptive material does not affect the operation of the device in any particular manner. Since the computing device of Weldermariam operates in a distributed ledger environment it would have been obvious to one of ordinary skill in the art 
Weldermariam further teaches:
identity data for an entity generating the process plant data(see at least 0057), note although Weldermariam does not use the terminology of “process plant" and "industrial process", data gathered from the sensors shown in Figure 1 and field devices taught at paragraphs 0111, 0114 of Weldermariam in the context of a distributed ledger system clearly suggest the claimed process plant and industrial process;
Weldermariam explicitly teaches obtaining identity data for the field device (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger). Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:"a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together".

Weldemariam/Leise further teaches:
a storage media configured to store a copy of the distributed ledger (see at least Weldemariam Figure 1, 0058); and
a processor configured to apply a set of consensus rules to the distributed ledger data received from the peer network nodes (see at least 
Weldermarian/Leise does not specifically show:
 wherein at least one of:
a quality of a product is verified when the product is transferred to another entity using the product parameter data or the process parameter data included in the distributed ledger for the product, or
a chain of custody is determined for a product using the product tracking data included in the distributed ledger for the product.
However it is customary in the art to use product tracking data included in the distributed ledger for a product to determine a chain of custody as shown by Wojcik (see at least col.6 lines 43-46). Note the limitations are recited in the alternatives. Furthermore assets such as products change custody in assets transfer transactions, it would have been obvious to one of ordinary skill in the art to include the claimed features taught by Wojcik before the effective filing date of the claimed invention while implementing the computing device of Weldermarian/Leise 

Regarding claim 4, Weldemariam/Leise further teaches the computing device of claim 1, wherein the set of consensus rules include at least one of:
formatting requirements for transactions or blocks of transactions;
a mechanism to determine which of the peer network nodes will add a next transaction or block of transactions to the distributed ledger; or
a cryptographic hashing algorithm for hashing the process plant data included in each of the transactions (see at least Weldemariam 0083).

Regarding claim 5, Weldemariam/Leise further teaches the computing device of claim 1, wherein the process data validator is further configured to execute code in smart contracts and update state databases for the smart contracts (see at least Weldemariam 0104).

Regarding claim 6, Weldemariam/Leise further teaches or suggests the computing device of claim 1, wherein the process data validator is further configured to disregard the distributed ledger data received from the 

Regarding claim 7, Weldemariam/Leise further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a same process plant (see at least Weldemariam 0033).

Regarding claim 8, Weldemariam/Leise further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a plurality of process plants (see at least Weldemariam 0035).

Regarding claim 9, Weldemariam substantially discloses, teaches or suggests a method for recording data in a process control system using a distributed ledger maintained by a plurality of participants (see at least Figures 4, 7 A and related text, the method comprising:
obtaining, by a computing device, process plant data related to a process control element within a process plant (see at least Figure 4 item 410), note Weldermariam does not use the terminology of “process plant 
generating a transaction including the process plant data, wherein the transaction is stored in the distributed ledger (see at least Figure 4 item 426); and
transmitting the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger (see at least Figure 4 item 447).
Weldermariam explicitly teaches obtaining identity data for the field device and augmenting the transaction with identity data for the entity (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger). Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:"a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header. In this 
Weldermariam does not specifically show the process plant data including at least one of: 
 (i) product parameter data including characteristics of a product manufactured at the process plant, 
(ii) product tracking data for a product that has been transferred from the process plant to another entity, or 
(iii) process parameter data for a process plant entity that contains, transforms, generates, or transfers physical materials within the process plant;
However the claimed limitations recited in the alternatives of “at least one of” (i), (ii) or (iii) are mere descriptive material describing what process plant data might include. The descriptive material does not affect how the method performs in any particular manner. Since the method of Weldermariam operates in a distributed ledger environment it would have been obvious to one of ordinary skill in the art to include any process data including the claimed product parameter data, tracking data or process parameter data depending on users/applications requirements;

However Leise shows it is well known in the art to include cryptographic proof-of-identity in transactions sent to a blockchain to provide transaction evidence (see at least Leise Figure 6 and related text, the transaction 606 may include data such as a transaction ID, an originator (identified by a cryptographic proof-of-identity, and/or a unique oracle ID). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features as taught by Leise in order to securely associate plant data in the distributed ledger system of Weldemariam with the identities of the sensors that generate such plant data.
Weldermarian/Leise does not specifically show:
 wherein at least one of:
a quality of a product is verified when the product is transferred to another entity using the product parameter data or the process parameter data included in the distributed ledger for the product, or
a chain of custody is determined for a product using the product tracking data included in the distributed ledger for the product.


Regarding claim 13, Weldemariam/Leise further teaches or suggests the method of claim 9,
wherein the data is product tracking data and generating a transaction includes generating a transaction indicating a product has been transferred from a process plant to another entity (see at least Weldemariam 0044-0045).

Regarding claim 14, Weldemariam/Leise further teaches the method of claim 9, wherein the data is product parameter data including at least 
 wherein the product parameter data is stored in the distributed ledger to verify authenticity of the parameter data for the product when the product is provided to another entity (see at least Weldemariam 0078).

Regarding claim 15, Weldemariam/Leise further teaches or suggests the method of claim 9, wherein the distributed ledger network includes a plurality of layers, and further comprising:
in a first instance, generating a transaction to be stored in a first layer of the distributed ledger (see at least Weldemariam 0078); and in a second instance, generating a transaction to be stored in a second layer of the distributed ledger (see at least Weldemariam 0079).

Regarding claim 16, Weldemariam/Leise further teaches or suggests the method of claim 15, wherein the first layer of the distributed ledger is public and the second layer of the distributed layer is private (see at least Weldemariam 0082).



Regarding claim 19, Weldemariam/Leise further teaches the method of claim 9, wherein generating a transaction includes generating a transaction including a cryptographic hash value corresponding to the process plant data (see at least Weldemariam 0036).

Claims 20 and 24-26, 28 correspond to systems performing method claims 9 and 15-17, 19 respectively thus are rejected for the same reasons discussed in claims 9 and 15-17, 19 above.

Claims 29 and 32-35 essentially recite the limitations of claims 1 and 4, 6-8 respectively in form of computer program products thus are rejected for the same reasons discussed in claims 1 and 4, 6- 8 above.

Claims 3, 12, 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Leise (US 10,872,381) of record, in view of Wojcik (US 11,074,353), further in view of Federico Matteo Bencic et al, "Distributed Ledger Technology: Blockchain Compared to Directed Acyclic Graph", 2018 IEEE 38th International Conference on Distributed Computing Systems, 2018, 2 pages, of record.

Regarding claim 3, Weldemariam/Leise/Wojcik teaches the computing device of claim 1, wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to append the block of transactions to the copy of the distributed ledger (see at least Weldemariam Figure 4 item 435); and transmit the block of transactions to at least one of the peer network nodes in the distributed ledger network (see at least Weldemariam Figure 4 item 447);
The difference is Weldemariam/Leise/Wojcik does not specifically show wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to solve a cryptographic puzzle based on a block of transactions and add the solution to the cryptographic puzzle to the block of transactions.
However it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field 

Regarding claim 12, Weldemariam/Leise/Wojcik further teaches the method of claim 9, further comprising:
adding the transaction to a block of transactions (see at least Weldemariam Figure 4 items 410, 415);
The difference is Weldemariam/Leise/Wojcik does not specifically show solving a cryptographic puzzle based on the block of transactions and adding the solution to the block of transactions. However, it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field of distributed ledger technology (see at least page 1, Ill. Consensus, Federico Matteo Bencic). Thus it would have been obvious to one of ordinary skill in the art before the effective 
Weldemariam/Leise/Wojcik/Federico Matteo Bencic further teaches:
transmitting the block of transactions to at least one other participant in the distributed ledger network (see at least Figure 4 item 447 Weldemariam).

Claim 23 essentially recites the limitations of claim 12 in form of a system thus is rejected for the same reasons discussed in claim 12 above.

Claim 31 essentially recites the limitations of claim 3 in form of a computer program product thus is rejected for the same reasons discussed in claim 3 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visitwww.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1, 3-8, 12-17, 19-20, 23-26, 28-29, 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,962,965. Although the claims at issue are not identical, they are not patentably distinct from each other because they are mere obvious variations/combinations of each other. Claim 9 of the instant application for example is an obvious variation of claim 4 of the U.S. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bakalis (US 20190303951) teaches systems and methods allow customers to verify the authenticity or provenance of physical objects before purchasing or obtaining the physical objects.  The methods involve scanning a code of or a pattern embedded or incorporated in a physical object in transit or upon creation, transmitting the scanned code and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                     /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 September 2021